ALLREAD, J.
Epitomized Opinion
This was an action brought by Lincoln to recover the sum of $1,000 deposited with Tatum under a written contract. A written proposition was made by the owner of certain real, estate to Tatum as agent, Tatum sold premises to one Lincoln, who deposited $1,000 with the agent. The written contract provided for a payment of $.1,000 upon the signing of the agreement. The printed acceptance, however, provided that $1)000 was to be paid to the agent, Tatum, in trust. At the close of plaintiff’s evidence the court directed a verdict for defendant, upon the ground that the trust proposition was not binding as the original contract required the payment of $1,000 to the vendor. In reversing the judgment of the lower court, the Court of Appeals held:
Attorneys — H. B. Garch and J. F. Rogers, for Lincoln; Eugene Moore and Andrew Mitchell, for Tatum.
1. Where there is an irreconcilable inconsistency between the printed and written portions of a contract, the written portions will be allowed to prevail.
2. Where the. written portion of a contract does not provide to whom the $1,000 cash payment was to be made, the printed portions specifically setting forth the person to whom payment is to be made should be given full force and effect.